UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 000-51719 LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 65-1177591 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) (281)840-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of June30, 2011, there were 176,980,978 units outstanding. TABLE OF CONTENTS Page Glossary of Terms ii Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June30, 2011, and December31, 2010 1 Condensed Consolidated Statements of Operations for the three months and six months ended June30, 2011, and June30, 2010 2 Condensed Consolidated Statement of Unitholders’ Capital for the six months ended June30, 2011 3 Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2011, and June30, 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 Part II - Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Reserved 46 Item 5. Other Information 46 Item 6. Exhibits 47 Signature 48 i Table of Contents GLOSSARY OF TERMS As commonly used in the oil and natural gas industry and as used in this Quarterly Report on Form10-Q, the following terms have the following meanings: Bbl.One stock tank barrel or 42 United States gallons liquid volume. Bcf.One billion cubic feet. Bcfe.One billion cubic feet equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. Btu.One British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 degrees to 59.5 degrees Fahrenheit. MBbls.One thousand barrels of oil or other liquid hydrocarbons. MBbls/d. MBbls per day. Mcf.One thousand cubic feet. Mcfe.One thousand cubic feet equivalent, determined using the ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. MMBbls.One million barrels of oil or other liquid hydrocarbons. MMBoe.One million barrels of oil equivalent, determined using a ratio of one Bbl of oil, condensate or natural gas liquids to six Mcf. MMBtu.One million British thermal units. MMcf.One million cubic feet. MMcf/d. MMcf per day. MMcfe.One million cubic feet equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. MMcfe/d. MMcfe per day. MMMBtu.One billion British thermal units. ii Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements LINN ENERGY, LLC CONDENSED CONSOLIDATED BALANCE SHEETS June30, December31, (Unaudited) (in thousands, except unit amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable – trade, net Derivative instruments Other current assets Total current assets Noncurrent assets: Oil and natural gas properties (successful efforts method) Less accumulated depletion and amortization ) ) Other property and equipment Less accumulated depreciation ) ) Derivative instruments Other noncurrent assets Total noncurrent assets Total assets $ $ LIABILITIES AND UNITHOLDERS’ CAPITAL Current liabilities: Accounts payable and accrued expenses $ $ Derivative instruments Other accrued liabilities Total current liabilities Noncurrent liabilities: Senior notes, net Derivative instruments Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (Note 10) Unitholders’ capital: 176,980,978units and 159,009,795 units issued and outstanding at June30, 2011, and December31, 2010, respectively Accumulated income Total liabilities and unitholders’ capital $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June30, Six Months Ended June30, (in thousands, except per unit amounts) Revenues and other: Oil, natural gas and natural gas liquids sales $ Gains (losses) on oil and natural gas derivatives ) Marketing revenues Other revenues Expenses: Lease operating expenses Transportation expenses Marketing expenses General and administrative expenses Exploration costs Bad debt expenses 33 ) (5 ) ) Depreciation, depletion and amortization Taxes, other than income taxes (Gains) losses on sale of assets and other, net ) ) Other income and (expenses): Loss on extinguishment of debt ) — ) — Interest expense, net of amounts capitalized ) Losses on interest rate swaps — ) — ) Other, net ) Income (loss) before income taxes ) Income tax benefit (expense) Net income (loss) $ $ $ ) $ Net income (loss) per unit: Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average units outstanding: Basic Diluted Distributions declared per unit $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENT OF UNITHOLDERS’ CAPITAL (Unaudited) Units Unitholders’ Capital Accumulated Income (Loss) Total Unitholders’ Capital (in thousands) December31, 2010 $ $ $ Sale of units, net of underwriting discounts and expenses of $26,315 — Issuance of units — Distributions to unitholders ) — ) Unit-based compensation expenses — Excess tax benefit from unit-based compensation — Net loss — ) ) June30, 2011 $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June30, (in thousands) Cash flow from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization Unit-based compensation expenses Loss on extinguishment of debt ― Amortization and write-off of deferred financing fees and other Gains on sale of assets and other, net ) ) Bad debt expenses (5 ) ) Deferred income tax Mark-to-market on derivatives: Total (gains) losses ) Cash settlements Cash settlements on canceled derivatives ― ) Premiums paid for derivatives ― ) Changes in assets and liabilities: Increase in accounts receivable – trade, net ) ) Decrease in other assets Increase in accounts payable and accrued expenses Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash flow from investing activities: Acquisition of oil and natural gas properties ) ) Development of oil and natural gas properties ) ) Purchases of other property and equipment ) ) Proceeds from sale of properties and equipment and other Net cash used in investing activities ) ) Cash flow from financing activities: Proceeds from sale of units Proceeds from borrowings Repayments of debt ) ) Distributions to unitholders ) ) Financing fees, offering expenses and other, net ) ) Excess tax benefit from unit-based compensation Purchase of units ― ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning Ending $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents LINN ENERGY, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Basis of Presentation Nature of Business Linn Energy, LLC (“LINN Energy” or the “Company”) is an independent oil and natural gas company.LINN Energy’s mission is to acquire, develop and maximize cash flow from a growing portfolio of long-life oil and natural gas assets.The Company’s properties are located in the United States (“U.S.”), primarily in the Mid-Continent, the Permian Basin, the Williston Basin, Michigan and California. Principles of Consolidation and Reporting The condensed consolidated financial statements at June30, 2011, and for the three months and six months ended June30, 2011, and June30, 2010, are unaudited, but in the opinion of management include all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the results for the interim periods.Certain information and note disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted under Securities and Exchange Commission (“SEC”) rules and regulations, and as such this report should be read in conjunction with the financial statements and notes in the Company’s Annual Report on Form10-K for the year ended December31, 2010.The results reported in these unaudited condensed consolidated financial statements should not necessarily be taken as indicative of results that may be expected for the entire year. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany transactions and balances have been eliminated upon consolidation.Investments in noncontrolled entities over which the Company exercises significant influence are accounted for under the equity method. Use of Estimates The preparation of the accompanying condensed consolidated financial statements in conformity with GAAP requires management of the Company to make estimates and assumptions about future events.These estimates and the underlying assumptions affect the amount of assets and liabilities reported, disclosures about contingent assets and liabilities, and reported amounts of revenues and expenses.The estimates that are particularly significant to the financial statements include estimates of the Company’s reserves of oil, natural gas and natural gas liquids (“NGL”), future cash flows from oil and natural gas properties, depreciation, depletion and amortization, asset retirement obligations, certain revenues and operating expenses, fair values of commodity derivatives and, when applicable, interest rate derivatives, and fair values of assets acquired and liabilities assumed.As fair value is a market-based measurement, it is determined based on the assumptions that market participants would use.These estimates and assumptions are based on management’s best estimates and judgment.Management evaluates its estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic environment, which management believes to be reasonable under the circumstances.Such estimates and assumptions are adjusted when facts and circumstances dictate.As future events and their effects cannot be determined with precision, actual results could differ from these estimates.Any changes in estimates resulting from continuing changes in the economic environment will be reflected in the financial statements in future periods. Note 2 – Acquisitions and Divestitures Acquisitions – 2011 On June1, 2011, the Company completed the acquisitions of certain oil and natural gas properties in the Cleveland play, located in the Texas Panhandle, from Panther Energy Company, LLC and Red Willow Mid-Continent, LLC (collectively referred to as “Panther”).The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition date.The Company paid approximately $222 million in total consideration for these properties.The transaction was financed primarily with proceeds from the Company’s May 2011 debt offering, as described below. 5 Table of Contents LINN ENERGY, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – Continued (Unaudited) On May2, 2011, and May11, 2011, the Company completed two acquisitions of certain oil and natural gas properties in the Williston Basin.The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition dates.The Company paid $153 million in cash and recorded a receivable of $3 million and a payable of $1 million, resulting in total consideration for the acquisitions of approximately $151 million.The transactions were financed initially with borrowings under the Company’s Credit Facility, as defined in Note6. On April1, 2011, and April5, 2011, the Company completed two acquisitions of certain oil and natural gas properties located in the Permian Basin, including properties from SandRidge Exploration and Production, LLC (“SandRidge”).The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition dates.The Company paid $238 million in cash and recorded a payable of $1 million, resulting in total consideration for the acquisitions of approximately $239 million.The transactions were financed initially with borrowings under the Company’s Credit Facility. On March31, 2011, the Company completed the acquisition of certain oil and natural gas properties in the Williston Basin from an affiliate of Concho Resources Inc. (“Concho”).The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition date.The Company paid $196 million in cash and recorded a receivable from Concho of $2 million, resulting in total consideration for the acquisition of approximately $194 million.The transaction was financed primarily with proceeds from the Company’s March 2011 public offering of units, as described below. During the six months ended June30, 2011, the Company completed other smaller acquisitions of oil and natural gas properties located in its various operating regions.The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition dates.The Company, in the aggregate, paid approximately $41 million in total consideration for these properties. These acquisitions were accounted for under the acquisition method of accounting.Accordingly, the Company conducted assessments of net assets acquired and recognized amounts for identifiable assets acquired and liabilities assumed at their estimated acquisition date fair values, while transaction and integration costs associated with the acquisitions were expensed as incurred.The initial accounting for the business combinations is not complete and adjustments to provisional amounts, or recognition of additional assets acquired or liabilities assumed, may occur as more detailed analyses are completed and additional information is obtained about the facts and circumstances that existed as of the acquisition dates. The following presents the values assigned to the net assets acquired as of the acquisition dates (in thousands): Assets: Current $ ) Noncurrent 54 Oil and natural gas properties Total assets acquired $ Liabilities: Current $ ) Asset retirement obligations Total liabilities assumed $ Net assets acquired $ 6 Table of Contents LINN ENERGY, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – Continued (Unaudited) Current assets include receivables, prepaids and inventory of oil produced but not yet sold and noncurrent assets include other property and equipment.Current liabilities include payables, ad valorem taxes payable and environmental liabilities. The fair values of oil and natural gas properties and asset retirement obligations were measured using valuation techniques that convert future cash flows to a single discounted amount.Significant inputs to the valuation of oil and natural gas properties include estimates of: (i)reserves; (ii)future operating and development costs; (iii)future commodity prices; (iv)estimated future cash flows; and (v)a market-based weighted average cost of capital rate. The revenues and expenses related to the properties acquired from Panther, SandRidge and Concho are included in the condensed consolidated results of operations of the Company as of June1, 2011, April1, 2011, and March31, 2011, respectively.The following unaudited pro forma financial information presents a summary of the Company’s condensed consolidated results of operations for the three months and six months ended June30, 2011, and June30, 2010, assuming the acquisitions of Panther, SandRidge and Concho had been completed as of January1, 2010, including adjustments to reflect the values assigned to the net assets acquired.The pro forma financial information is not necessarily indicative of the results of operations if the acquisitions had been effective as of this date. Three Months Ended June30, Six Months Ended June30, (in thousands, except per unit amounts) Total revenues and other $ Total operating expenses $ Net income (loss) $ $ $ ) $ Net income (loss) per unit: Basic $ $ $ ) $ Diluted $ $ $ ) $ Other In July 2010, the Company entered into a definitive purchase and sale agreement (“PSA”) to acquire certain oil and natural gas properties for a contract price of $95 million.Upon the execution of the PSA, the Company paid a deposit of approximately $9 million.In September 2010, in accordance with the terms of the PSA, the Company terminated the PSA as a result of certain conditions to closing not being met.On March28, 2011, an arbitration panel granted a favorable final ruling to the Company with regard to the termination of the PSA and the return of the deposit.On April27, 2011, the deposit plus interest was received by the Company. Acquisitions – 2010 On May27, 2010, the Company completed the acquisition of interests in Henry Savings LP and Henry Savings Management LLC (collectively referred to as “Henry”) that primarily hold oil and natural gas properties located in the Permian Basin.The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition date.The Company paid $330 million in cash and recorded a receivable from Henry of $7 million, resulting in total consideration for the acquisition of approximately $323 million.The transaction was financed with borrowings under the Company’s Credit Facility. On April30, 2010, the Company completed the acquisition of interests in two wholly owned subsidiaries of HighMount Exploration& Production LLC (“HighMount”) that hold oil and natural gas properties in the Antrim 7 Table of Contents LINN ENERGY, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – Continued (Unaudited) Shale located in northern Michigan.The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition date.The Company paid $327 million in cash.The transaction was financed with a portion of the net proceeds from the Company’s March 2010 public offering of units. On January29, 2010, the Company completed the acquisition of certain oil and natural gas properties located in the Anadarko Basin in Oklahoma and Kansas and the Permian Basin in Texas and New Mexico from certain affiliates of Merit Energy Company (“Merit”).The results of operations of these properties have been included in the condensed consolidated financial statements since the acquisition date.The Company paid $152 million in cash and recorded a receivable from Merit of $1 million, resulting in total consideration for the acquisition of approximately $151 million.The transaction was financed with borrowings under the Company’s Credit Facility. Note 3 – Unitholders’ Capital Public Offering of Units In March 2011, the Company sold 16,726,067 units representing limited liability company interests at $38.80 per unit ($37.248 per unit, net of underwriting discount) for net proceeds of approximately $623 million (after underwriting discount and offering expenses of approximately $26 million).The Company used the net proceeds from the sale of these units to fund the March 2011 redemptions of a portion of the outstanding 2017 Senior Notes and 2018 Senior Notes and to fund the cash tender offers and related expenses for a portion of the remaining 2017 Senior Notes and 2018 Senior Notes (see Note6).The Company used the remaining net proceeds from the sale of units to finance a portion of the March31, 2011, acquisition in the Williston Basin. Distributions Under the Company’s limited liability company agreement, the Company’s unitholders are entitled to receive a quarterly distribution of available cash to the extent there is sufficient cash from operations after establishment of cash reserves and payment of fees and expenses.Distributions paid by the Company during the six months ended June30, 2011, are presented on the condensed consolidated statement of unitholders’ capital.On July26, 2011, the Company’s Board of Directors declared a cash distribution of $0.69 per unit with respect to the second quarter of 2011, which represents a 5% increase over the previous quarter.The distribution, totaling approximately $122 million, will be paid on August12, 2011, to unitholders of record as of the close of business on August5, 2011. Note 4 – Oil and Natural Gas Capitalized Costs Aggregate capitalized costs related to oil, natural gas and NGL production activities with applicable accumulated depletion and amortization are presented below: June30, December31, (in thousands) Proved properties: Leasehold acquisition $ $ Development Unproved properties Less accumulated depletion and amortization ) ) $ $ 8 Table of Contents LINN ENERGY, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – Continued (Unaudited) Note 5 – Unit-Based Compensation During the six months ended June30, 2011, the Company granted an aggregate 1,071,002 restricted units to employees, primarily as part of its annual review of employee compensation, with an aggregate fair value of approximately $41 million.The restricted units vest over three years.A summary of unit-based compensation expenses included on the condensed consolidated statements of operations is presented below: Three Months Ended June30, Six Months Ended June30, (in thousands) General and administrative expenses $ Lease operating expenses 69 Total unit-based compensation expenses $ Income tax benefit $ Note 6 – Debt The following summarizes debt outstanding: June30, 2011 December31, 2010 Carrying Value Fair Value (1) Interest Rate (2) Carrying Value Fair Value (1) Interest Rate (2) (in millions, except percentages) 11.75% senior notes due 2017 $
